Citation Nr: 0811335	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  00-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
November 1945, and from February 1946 to March 1961.  The 
veteran died in December 1967.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the appellant's claims for service connection for 
the cause of the veteran's death and for entitlement to 
Dependents' Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35.

The Board remanded this case to the RO in April 2001 and July 
2004.  In a March 2006 decision, the Board denied the claims.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2007, 
the Court granted a joint motion of the appellant and VA to 
vacate the March 2006 Board decision, and remand the case for 
further action.  In November 2007, the Board again remanded 
the case.  The RO has taken action as requested, and has 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died due to myocardial infarction.

2.  The veteran was not diagnosed with heart disease during 
service.

3.  Compensably disabling heart disease did not manifest 
within one year of the veteran's retirement from service.

4.  The veteran's malaria did not cause or contribute to 
causing the veteran's coronary artery disease.

5.  The veteran did not die of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease was not service 
connected, and may not be presumed to be service connected.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Service-connected malaria did not cause or contribute to 
causing the veteran's death from coronary artery disease and 
myocardial infarction.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.312 (2007).

3.  The veteran's survivors and dependents are not eligible 
for VA educational assistance.  38 U.S.C.A. Chapter 35 (West 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran's heart disease began during his service, or that his 
service-connected malaria weakened his heart and caused or 
contributed to causing his death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain chronic disabilities, including cardiovascular-renal 
disease and hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  To 
establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

During his lifetime, the veteran was service-connected for 
malaria.  His service medical records show treatment for 
malaria during service in June 1942.  In December 1944, he 
was seen for fever, sore throat, enlarged tonsils, and marked 
necrotic areas on the gums.  He was found to have tonsillitis 
and Vincent's angina, or ulcerative gingivitis.  The report 
of a November 1945 examination of the veteran for separation 
from his first period of active service noted that the 
veteran had experienced seven attacks of malaria, with the 
first in June 1942 and the last in July 1944.  No mouth, gum, 
or throat abnormalities were found at the time of that 
examination.

In December1945, after separation from his first period of 
active service, the veteran filed a claim for service 
connection for malaria and a throat infection.  In February 
1946 rating decision, the Cleveland, Ohio RO granted service 
connection for malaria, and assigned a 0 percent, 
noncompensable disability rating.  The RO denied service 
connection for a throat infection, finding that the RO did 
not have any chronic disorder related to a throat infection.  

The veteran's second period of active service was from 
February 1946 to March 1961.  He received treatment during 
that period of service for injuries of the low back, left 
elbow, left shoulder, left knee, and left foot.  The report 
of a July 1949 reenlistment examination noted a history of 
malaria in 1942 and 1944, with no symptoms since the last 
treatment.  In the 1949 examination, the veteran's blood 
pressure was 120/76.

In October 1955, the veteran was hit and dragged by a bus.  
When he was seen after the accident, he had excoriations of 
the left shoulder, elbow, and knee, and his blood pressure 
was 170/100.  In April 1960, the veteran was seen with 
substernal chest pain and a cough.  The treating 
practitioner's impression was upper respiratory infection.

In January 1961, the veteran completed a pre-retirement 
medical history report.  In the family history section, the 
veteran indicated that his father had died of a 
heart disorder at age 46.  The veteran checked yes for a 
history of pain or pressure in the chest.  The physician's 
comment section noted that there had been anterior chest 
pain, aching in character and lasting a day and a half, with 
none since 1958.  The veteran also checked yes for a history 
of high or low blood pressure.  The physician's comment 
section indicated that hypertension had only been noticed on 
one occasion.  On a January 1961 pre-retirement examination 
of the veteran, his blood pressure was 130/90.  A chest x-ray 
was negative.  An electrocardiograph was within normal 
limits.  The examiner indicated that examination of the heart 
was essentially negative.

The appellant filed a claim in 1998 for service connection 
for the cause of the veteran's death.  She has submitted 
numerous written statements in support of her claim, and has 
testified at hearings before Veterans Law Judges in April 
2004 and February 2006.  She has reported that the veteran 
received treatment for a heart attack and heart disease 
between his retirement in 1961 and his death in 1967.  She 
states that some records of treatment during that period have 
been obtained, while other records are no longer available.  
In different statements, the appellant has recalled that the 
veteran's first heart attack occurred in April 1962, 1963, or 
1964.

Records in the claims file show that the veteran had an 
orthopedic consultation at a VA Hospital in November 1963, 
for left elbow symptoms.  In January 1964, he submitted a 
claim for service connection for a left elbow disorder.  In 
May 1964, the RO denied the claim, indicated that the veteran 
had not reported for a schedule VA medical examination.  The 
Cleveland Clinic in Cleveland, Ohio, provided records of 
treatment of the veteran in 1964.  A medical history among 
the records notes a history of malaria.  The records reflect 
the veteran's report that he had been in good health until 
April 9, 1964, when he was awakened from a sound sleep by 
severe pain in his chest and arms.  He reportedly was taken 
to the emergency room at Lakeside Hospital.  In the days 
following the initial symptoms, EKG showed acute myocardial 
infarction.  He had a recurrence of symptoms and a another 
hospitalization a week later.  He was treated at the 
Cleveland Clinic in May and June 1964.  There he underwent 
cardiac catheterization.  The diagnosis was significant 
coronary artery disease, with a probable posterior myocardial 
infarction.

The appellant has reported that the veteran died at home, in 
her presence.  The veteran's death certificate indicates that 
he died in December 1967 from an acute myocardial infarction, 
due to coronary heart disease, with a history of a previous 
myocardial infarction three years earlier.  

The appellant and the veteran were married in 1944, and she 
has indicated that they knew each other for several years 
before that.  In written statements, and in hearing 
testimony, the appellant noted that the veteran was sick with 
malaria many times during service, and that his symptoms 
included fever, chills, and severe headaches.  She states 
that after his retirement from service he continued to have 
severe headaches, and he had ongoing problems with feeling 
cold.  She asserts that he was never healthy and well after 
his retirement from service.  She submitted internet articles 
indicating that malaria can weaken the heart.  She contends 
that the veteran's malaria weakened his heart, and caused or 
contributed to his death from heart disease and heart 
attacks.

The June 2007 joint motion emphasized the need for an opinion 
by a VA examiner regarding the likelihood that the veteran's 
death was associated with service or a service-connected 
disability.

In October 2007, private physician G. L. W., M.D., reviewed 
the veteran's medical records and the VA claims file.  Dr. W. 
expressed the opinion that the veteran's service and service-
connected malaria more likely than not were significant 
contributing factors to his heart disease and his death.  Dr. 
W. did not include any rationale his conclusion.

The Board remanded the case in November 2007 to obtain a VA 
medical opinion, based on a review the claims file, to 
include explanations regarding the relevant questions.  The 
Board requested that the examiner provide opinions, 
with explanations of the reasons and bases of those opinion, 
as to the likelihood either that (1) heart disorder symptoms 
noted during the veteran's service were manifestations of the 
heart disease that was diagnosed after service, or (2) the 
veteran's malaria affected his heart, and caused or 
contributed substantially to causing his death.

In January 2008, a VA practitioner reviewed the claims file, 
including the service medical records, provided opinions on 
the questions presented in the Board's remand.  The 
practitioner concluded that it was not as likely as not that 
anterior chest pain noted during the veteran's service was a 
manifestation of the heart disease that was diagnosed after 
service.  The practitioner stated that it was unlikely that a 
single episode of chest pain in 1958 was a manifestation of 
heart disease in the veteran.  The practitioner expressed the 
opinion it was unlikely that the veteran's service-connected 
malaria affected his heart and caused or contributed to his 
death.  The practitioner stated that malaria infections could 
cause anemia, which in turn could cause myocardial 
infarction, but that such a process would occur close to the 
time of the malaria infection.  The practitioner noted that 
the veteran's father had died of heart disease at age 46, and 
concluded that it was likely that family history was the 
greatest factor leading to heart disease in the veteran.

The veteran reported chest pain during service, but no heart 
disorder was found on his 1961 service separation 
examination, which included an electrocardiograph.  The 
medical evidence does not indicate that the veteran had heart 
disease during service.

The available medical evidence indicates that the veteran 
reported chest pain after service in April 1964.  As the 
onset of those symptoms was more than a year after separation 
from service, the veteran's heart disease may not be presumed 
to be service connected.  No medical finding or opinion from 
around the time of the veteran's heart disorder treatment and 
death addresses any ongoing effects from malaria or any 
history of heart disease in service.

Dr. W. and the VA practitioner provided conflicting recent 
opinions regarding the likely etiology of the veteran's heart 
disease.  Both professionals reviewed the veteran's claims 
file.  Because the VA practitioner explained the reasons for 
her opinions, however, those opinions carry more persuasive 
weight than Dr. W.'s unexplained conclusion.  The 
preponderance of the evidence, then, is against a finding 
that the veteran's malaria caused his heart disease, heart 
attacks, and resulting death.  The Board denies the claim for 
the cause of the veteran's death.

VA provides survivors' and dependents' educational assistance 
to survivors and dependents of veterans who died of a 
service-connected disability.  38 U.S.C.A. § 3501.  As the 
veteran did not die of a service-connected disability, his 
survivors are not eligible for VA educational assistance 
under 38 U.S.C.A. Chapter 35.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided the appellant with notice in July 2001, 
subsequent to the initial adjudication.  This notice conveyed 
in layperson's terms the requirements for establishing 
service connection for a disease or injury that caused the 
veteran's death.  This notice also clearly informed the 
appellant of evidence needed to establish that the veteran's 
death was caused by a service-connected disability.  Absent 
from this notice was a listing of those conditions for which 
the veteran was service connected at the time of his death.  
In that sense the notice did not strictly comply with the 
requirements as set out in Hupp.  However, because that 
defect did not result in prejudice to the appellant, 
corrective action is not required. 

The Board finds that the notice error did not affect the 
essential fairness of the adjudication because the appellant 
has demonstrated actual knowledge of those conditions for 
which the veteran was service connected at the time of his 
death.  In her written statements and hearing testimony, the 
appellant asserted that the veteran's service-connected 
malaria caused his death.  In addition, arguments made on her 
behalf by her representative at the Court (which resulted in 
the joint motion ordering an examination) further 
demonstrated actual knowledge of the evidence necessary to 
substantiate the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007)

While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in supplemental statements of the 
case (SSOCs) issued in November 2002 and February 2008, 
following the provision of notice.  The appellant has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  While the 
notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned, as the 
claim for service connection for the cause of the veteran's 
death was denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
regarding the veteran's disabilities and the cause of his 
death, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file; and the appellant has not 
contended otherwise.  The Board concludes that VA has 
substantially complied with the notice and assistance 
requirements, and that the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C.A. Chapter 35 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


